DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XVII, Fig 17, in the reply filed on June 8, 2022, is acknowledged.
	Claims 1-2, 4, 7-16 are pending in the current action and are directed to the elected Species. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,398,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed within the allowed claims of U.S. Patent No. 10,398,582 (Martin ‘582).
Claim 1 of the instant application is substantially disclosed by claim 2 of Martin ‘582, both claims discuss an intergluteal spacing device with an elongated trapezoidal body.
Claim 2 of the instant application is substantially disclosed by claim 2 of Martin ‘582.
Claim 4 of the instant application is substantially disclosed by claim 3 of Martin ‘582.

Claim 7-11  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,398,582 (Martin ‘582) in view of Krecker (US 2007/0093738).
With respect to claim 7,  Martin ‘582 discloses The intergluteal spacing device of claim 1.
Krecker teaches an analogous intragluteal device further comprising at least one therapeutic solution ([0018], therapeutic solutions such ad medicaments). Svral No. 1&55293 Auorney IDockci No. 9004-A-2 Respunse to Restriction Requicnmenr - E:e: imn  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin ‘582 with the addition of an therapeutic solution as taught by Krecker in order to better treat a user (Krecker [0018]).  
With respect to claim 8, Martin ‘582/Krecker discloses The intergluteal spacing device of claim 7, wherein said therapeutic solution is impregnated within a top section of said intergluteal spacer (Krecker [0018], therapeutic solutions impregnated into all sections including the top section).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin ‘582 with the addition of an therapeutic solution as taught by Krecker in order to better treat a user (Krecker [0018]).  
With respect to claim 9,  Martin ‘582/Krecker discloses The intergluteal spacing device of claim 8 wherein said therapeutic solution is impregnated at an inflection point along said top section (Krecker [0018], therapeutic solutions impregnated into all sections including an inflection point, inflection point being the point where the top surfaces meet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin ‘582 with the addition of an therapeutic solution as taught by Krecker in order to better treat a user (Krecker [0018]).  
With respect to claim 10,  Martin ‘582/Krecker discloses The intergluteal spacing device of claim 8 further comprising a backplate (Krecker [0019], backing sheet interpreted a backing plate due to the elongated and flat shape that defines a sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin ‘582 with the addition of an therapeutic solution as taught by Krecker in order to better treat a user (Krecker [0018]).  
With respect to claim 11,  Martin ‘582/Krecker discloses The intergluteal spacing device of claim 10 further comprising a central standard material zone between said backplate and said top section (Krecker Fig 1, [0019], there is obviously a layer of material between the top section and the backing plate where the backing plate attached to the foam body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin ‘582 with the addition of an therapeutic solution as taught by Krecker in order to better treat a user (Krecker [0018]).  

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,398,582 (Martin ‘582) in view of Burd (US 2010/0049154).
With respect to claim 12,  Martin ‘582 discloses The intergluteal spacing device of claim 1.
Burd teaches an analogous intra gluteal member further comprising a handle 33 attached at at least one end (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin ‘582 to have a handle as taught by Burd so a user can remove the device more effectively and in a more sanitary manner (Burd [0043]).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 7 recites “b. elongated body comprising”, it is suggested to recite “b. said elongated body comprising”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krecker (US 2007/0093738) in view of Bushelman (US 2005/0000003).
With respect to claim 1,  Krecker discloses An intergluteal spacing device adapted for perianal positioning ([0017], intra gluteal member 100), said device comprising: a. an elongated body comprising an anterior end and a posterior end (Fig 1, elongated body 100 with an anterior and posterior end 112 and 111), and further comprising a central portion between said anterior end and said posterior end (Fig 1, central portion between ends 111 and 112); whereby said central portion is adapted to position over at least a part of a user perianal area (Fig 5, [0017]); b. elongated body comprising… a wide bottom and a narrow top (Fig 1, triangular shape has a wide bottom and a narrow top including faces 102/103).
Krecker is silent on an elongated body comprising a generally trapezoidal cross-sectional shape, said trapezoidal cross-section comprising a wide bottom and a narrow top, said wide bottom defining a lower plane and said narrow top comprising an upper plane, whereby said lower plane and said upper plane are substantially parallel.
Bushelman teaches an analogous intra gluteal member having an elongated body 200 comprising a generally trapezoidal cross-sectional shape (Fig 2), said trapezoidal cross-section comprising a wide bottom 240 and a narrow top 230 ([0029], [0025], Fig 2), said wide bottom defining a lower plane and said narrow top comprising an upper plane, whereby said lower plane and said upper plane are substantially parallel ([0029], Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surfaces of the member of Krecker to have an additional flat portion to form a trapezoid as taught by Bushelman in order to better fit to the user (Bushelman [0025]).
With respect to claim 4,  Krecker/Bushelman discloses The intergluteal spacing device of claim 1, further comprising a top surface at said narrow top (Krecker Fig 1, a narrow top including faces 102/103); and an adhesive applied to at least one portion of said top surface for selectively positioning and securing said device (Krecker [0020], adhesive applied to portions 102/103 of top surface).  
With respect to claim 7,  Krecker/Bushelman discloses The intergluteal spacing device of claim 1, further comprising at least one therapeutic solution (Krecker [0018], therapeutic solutions such ad medicaments). Svral No. 1&55293 Auorney IDockci No. 9004-A-2 Respunse to Restriction Requicnmenr - E:e: imn  
With respect to claim 8,  Krecker/Bushelman discloses The intergluteal spacing device of claim 7, wherein said therapeutic solution is impregnated within a top section of said intergluteal spacer (Krecker [0018], therapeutic solutions impregnated into all sections including the top section).  
With respect to claim 9,  Krecker/Bushelman discloses The intergluteal spacing device of claim 8 wherein said therapeutic solution is impregnated at an inflection point along said top section (Krecker [0018], therapeutic solutions impregnated into all sections including an inflection point, inflection point being the point where the top surfaces meet).
With respect to claim 10,  Krecker/Bushelman discloses The intergluteal spacing device of claim 8 further comprising a backplate (Krecker [0019], backing sheet interpreted a backing plate due to the elongated and flat shape that defines a sheet).
With respect to claim 11,  Krecker/Bushelman discloses The intergluteal spacing device of claim 10 further comprising a central standard material zone between said backplate and said top section (Krecker Fig 1, [0019], there is obviously a layer of material between the top section and the backing plate where the backing plate attached to the foam body).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krecker/Bushelman as applied to claim 1 above, and further in view of Bolder (US 2128670).
With respect to claim 2,  Krecker/Bushelman discloses The interguteal spacing device of claim 1, whereby the narrow top comprises said central portion oriented opposite at least a lateral portion of the perianalS>riam No. 16`558,293Anome'y Dokesk No. 9004-A-2 Riesponse to Restriction Requirornein - I ecionarea, providing for the adjustment of pressure in and/or around the anus and/or external hemorrhoidal plexus (Bushelman Fig 2, obviously there is a central portion to the member 200 of surface 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the member of Krecker to be generally trapezoidal as taught by Bushelman in order to better fit to the user (Bushelman [0025]).
Krecker/Bushelman is silent on said central portion further comprising an at least one convex portion.
Bolder teaches an analogous intra gluteal member with an elongated body and a top surface smaller than its bottom surface (Fig 3), the device central portion further comprising an at least one convex portion (Fig 2, col 2 ln 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the member of Krecker/Bushelman to have a convex portion as taught by Bolder to allow for the catching of secretion and allow for the placement of additional secretion directed materials (Bolder col 2 ln 20-30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krecker/Bushelman as applied to claim 1 above, and further in view of Burd (US 2010/0049154).
With respect to claim 12, Krecker/Bushelman discloses The intergluteal spacing device of claim 1.
Krecker/Bushelman is silent on further comprising a handle attached at at least one end. 
Burd teaches an analogous intra gluteal member further comprising a handle 33 attached at at least one end (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krecker/Bushelman to have a handle as taught by Burd so a user can remove the device more effectively and in a more sanitary manner (Burd [0043]).

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bolder in view of Bushelman.
With respect to claim 13,  Bolder discloses A method for treating the symptoms associated with hemorrhoids (col 2 ln 15-20), comprising the steps of: a. applying an intergluteal spacer between the gluteal cheeks (col 2 ln 15-20); and b. positioning the spacer over a portion of the perianal to adjust pressure exerted upon perianal tissue (col 2 ln 15-20).  
Bolder is silent on the elected embodiment. 
Bushelman teaches an analogous intra gluteal member having an elongated body 200 comprising a generally trapezoidal cross-sectional shape (Fig 2 [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the member of Bolder to have to be a trapezoid as taught by Bushelman in order to better fit to the user (Bushelman [0025]).
With respect to claim 15, Bolder/Bushelman discloses The method of claim 13, further comprising the step of removing the spacer via pulling a handle set along an end of the spacer (Bolder col 2 ln 50-55, strap system interpreted as a handle which are used for the removal of the spacer).  
With respect to claim 16, Bolder/Bushelman discloses The method of claim 13, further comprising the step of selectively applying a therapeutic solution via the spacer (Bolder col 2 ln 25-30, applying a therapeutic solution via the spacer holding a absorbent material).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bolder/Bushelman as applied to claim 1 above, and further in view of Krecker.
With respect to claim 14, Bolder/Bushelman discloses The method of claim 13.
Bolder/Bushelman is silent on further comprising the step of adhering an adhesive to skin to secure the spacer in a specific location.  
	Krecker teaches an analogous intragluteal device further comprising the step of adhering an adhesive to skin to secure the spacer in a specific location ([0020], adhesive applied to portions 102/103 of top surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bolder/Bushelman with the addition of an adhesive as taught by Krecker in order to better hold the device in the desired location (Krecker [0020]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kendrick (US 685989) and Clark (US 717659) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786